DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1 line 3, WUR should be in parenthesis, i.e. Wake Up Radio (WUR).
In claim 1 lines 5-6, IDs should be in parenthesis, i.e. Group Identifiers (IDs).
In claim 1 line 6, AP should be in parenthesis, i.e. Access Point (AP).
In claim 10 line 2 recites “indicted” which may be typographical error and should be corrected to say “indicated or included”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 5 recites “the information” which lacks antecedent basis.
In claim 1 line 6 recites “the station” which lacks antecedent basis.

In claim 2 line 6 recites “the smallest group ID” which lacks antecedent basis. Similar issue exists in claim 3 lines 1-2.
In claim 2 line 3 recites “the number of group IDs” which lacks antecedent basis
	In claim 9 line 9 recites “the largest group ID” which lacks antecedent basis. Similar issues exist in claim 13 lines 1-2 and claim 14 lines 2-3.
Claims 3, 6, 7, 10, 12 are rejected because they are dependent on claims 1, 5 and 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0184379 A1, hereinafter “Liu”).
Regarding claim 1, Liu discloses a transmission apparatus comprising: a signal generator which, in operation, generates a transmission signal that comprises a data field containing a WUR (Wake Up Radio) Mode Setup frame (see para. 0031, 0039-0040, wake up signal transmission to wake up several devices; see Figure 10, para. 0063, wakeup packet generation); wherein a field of a WUR Mode element included in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Po-Kai Huang, Intel, 802.11ba Draft Specification, Proposed Text for WUR MAC Revision, dated July 8, 2018, hereinafter “D1”).
Regarding claim 2, Liu discloses all the subject matter but fails to mention wherein the field comprises a subfield containing a group ID bitmap whose size is equal to the number of group IDs that can be provided by the AP and when bit Y of the group ID bitmap is set to 1 (Y = 0,1,...L-1 and L is the size of the group ID bitmap), the group ID assigned by the AP to the station is equal to the smallest group ID that can be provided by the AP plus Y. However, D1 from a similar field of endeavor discloses wherein the field comprises a subfield containing a group ID bitmap whose size is equal to the number of group IDs that can be provided by the AP and when bit Y of the group ID bitmap is set to 1 (Y = 0,1,...L-1 and L is the size of the group ID bitmap) (see page 5, Figure 9-589c-group ID List subfield format, see also the following paragraphs where group ID bitmap can be set to be 1, which is the smallest bit size of 16 bit), the group ID assigned by the AP to the station is equal to the smallest group ID that can be provided by the AP plus Y (see page 6, paragraphs 1 and 2, assignment of Group ID by setting the bit 1 for the smallest plus Y=0). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 subfield scheme in the Liu wakeup packet. The method can be implement in 
Regarding claim 3, Liu discloses all the subject matter but fails to mention wherein the smallest group ID that can be provided by the AP is indicated in another subfield contained in the field. However, D1 from a similar field of endeavor discloses wherein the smallest group ID that can be provided by the AP is indicated in another subfield contained in the field (see Figure 9-589c, page 5, Group ID List subfield format, smallest size is indicate in the Group ID bitmap Size subfield). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 subfield scheme in the Liu wakeup packet. The method can be implement in a packet generation by the access point. The motivation of doing this is to wakeup stations in an efficient manner.
Regarding claim 4, Liu discloses all the subject matter but fails to mention wherein the smallest group ID that can be provided by the AP is indicated in a WUR Operation element most recently received by the station. However, D1 from a similar field of endeavor discloses wherein the smallest group ID that can be provided by the AP is indicated in a WUR Operation element most recently received by the station (see Figure 9-589a-Mode element format, WUR parameters is part WUR operation element which includes subfield with the smallest group ID as shown in Figure 9-589c- Group ID list subfield format which can be set to 1 for the smallest bitmap of 16 bit). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D1 subfield scheme in the Liu wakeup packet. .

Allowable Subject Matter
Claim 5 and its dependent claim 6-8, claim 9 and its dependent claim 10-14 have no prior arts rejection except 112b and minor informalities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2010/0150043 A1), paragraph 0056 and 0061.
Li et al. (US 2018/0359704 A1), paragraphs 0074-0075 and 0079.
Mitchell (US 2013/0214900 A1), paragraphs 0021, 0027, and 0052-0053.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463